TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00036-CV



                                  Diana Louise Brock, Appellant

                                                   v.

             Federal National Mortgage Association a/k/a Fannie Mae, Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-11-007081, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant’s brief was due on July 9, 2012. On August 29, 2012, this Court notified

appellant that her brief was overdue and that a failure to respond by September 10, 2012, would

result in the dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief

or a motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution.




                                                __________________________________________

                                                Diane M. Henson, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed for Want of Prosecution

Filed: October 19, 2012